Citation Nr: 0530477	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to October 1968, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2000 and 
April 2000 of the Nashville, Tennessee Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The rating 
decision of March 2000 granted service connection for post-
traumatic stress disorder (PTSD), and assigned a rating 
evaluation of 50 percent for that disability.  The claimant 
appealed, seeking a higher evaluation for his service-
connected PTSD.  The rating decision of April 2000 denied a 
total disability rating based on unemployability due to 
service-connected disabilities, giving rise to that portion 
of the instant appeal.

In July 2003 the Board issued a decision that denied the 
veteran's claim for an increased rating for PTSD from 50 
percent disabling and denied his claim for a total disability 
rating based on unemployability due to service-connected 
disabilities.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2004, the Court vacated the July 2003 Board decision and 
remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

*	This claim is remanded to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) pursuant to the 
December 2004 United States Court of Appeals for 
Veterans Claims remand.


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Accordingly, this case is REMANDED for the following actions:

1.  The VA must issue the veteran a 
letter addressing his claim for an 
increased rating for PTSD from 50 percent 
disabling and his claim for a total 
disability rating based on 
unemployability due to service-connected 
disabilities, compliant with the VCAA.  
The letter must specifically address the 
following:

A.  First, VA must inform the appellant 
of the information and evidence not of 
record that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(West 
2002) and 38 C.F.R. § 3.159(b)(1) (2005).  

B.  Second, VA must inform the appellant 
of the information and evidence the VA 
will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  
C.  Third, VA must inform the appellant 
of the information and evidence the 
appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b)(1) (2005).  

D.  Finally, VA must request that the 
appellant provide any evidence in the 
appellant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159(b)(1) (2005).  

2.  After completing the above action, VA 
must complete ensure compliance with all 
VCAA duty-to-assist requirements and 
undertake any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above.  After all notice and 
duty-to-assist requirements have been 
completed,  the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

